116 F.3d 487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Pedro SALAZAR, Defendant-Appellant.
No. 96-50161.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997**June 12, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CR-94-00087-LMH;  Linda H. McLaughlin, District Judge, Presiding.  Before SCHROEDER, BRUNETTI, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Appellant Pedro Salazar appeals his conviction following his guilty plea to distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1).  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Salazar seeks to withdraw his guilty plea on the grounds that, first, the district court failed to inform him of the nature of the conspiracy charges against him and, second, that he admitted only to conspiring with a confidential informant, not with any co-conspirator named in the indictment.  These contentions lack any merit since Salazar pleaded guilty to distribution, not conspiracy.  The district court properly informed Salazar of the nature of the distribution charge, for which there was sufficient evidence to conclude he was guilty. with no "fair and just reason" proffered, see Fed.R.Crim.P. 32(e);  United States v. Hyde, No. 96-667, 1997 WL 273691 (U.S. May 27, 1997), Salazar is not entitled to withdraw his guilty plea.1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 36-3


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3


1
 We agree with Salazar's attorney that no other arguable issues exist on appeal, and we therefore grant her motion, supported by an Anders brief, to withdraw as counsel